DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-7 in the reply filed on 10/20/2020 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “forming a plating layer for creating a hologram pattern including a first 5part where unevenness is formed on a surface of a plating specimen and a second part having a strength weaker than the first part.”
It is unclear if the first part and the second part are describing the “plating layer” or the “hologram pattern.”
From the specification it seems like the plating layer is irradiated by the laser such that unevenness is created on a plating layer such that the unevenness creates the hologram pattern. 
The laser removes a part (maybe the second part) of the plated layer, leaving behind the first part.
Claims 2-7 are rejected as being dependent on claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Claim 6 recites the limitation that the laser frequency is 500 kHz or greater. There is no upper bound to this frequency, thus one of ordinary skill in the art would not be enabled to use the invention (infinity hertz does not exist).
As to the Wands Factors:
There is no defined upper limit that is required, thus no support for enablement though examples, experimentation or the state of the art.
It is proposed by the Examiner that an upper limit of 1000 kHz is incorporated into the claim language, as this has support as per paragraph [0060] of the printed publication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0323433 of Lee (herein referred to as Lee 1) in view of KR 10-0758848 of Lee (herein referred to as Lee 2), CN 101498013 of Chen et al and US 2006/0272949 of Detor et al. The machine translation of Lee 2 was provided by the Applicant on 12/6/2018.
As to claims 1-3, Lee 1 teaches a method for manufacturing a graphic (i.e. pattern) comprising:
forming a plating layer for creating a pattern by electroplating (voltage application) a nickel layer on a substrate (Lee 1, Abstract, [0011], [0017], [0040] and Fig. 4); and 
partially or wholly irradiating the plating layer with a laser on the surface of the plating layer, thus creating the pattern in the plating layer by etching the plating layer in the pattern (Lee 1, Abstract, [0017], [0041], [0050] and Fig. 4).
As seen in Fig. 4, a substrate (100) can have a multitude of plated layer (110-copper, 120/130-nickel plated layer, 140-microporous nickel, 150-chromium plated layer) such that a laser is utilized to etch a graphic into the layer (130).
Additionally it is noted that semi-glossy, matte and glossy nickel layers are formed by electroplating (Lee 1, [0011]).

    PNG
    media_image1.png
    694
    675
    media_image1.png
    Greyscale

Lee 1 does not teach forming a hologram by the laser etching nor specifically soaking the substrate in a plating solution in a plating tank to form the plating layer. Lee 1 also does not describe the specific plating solution composition.
Lee 2 teaches of inscribing a pattern into a metallic substrate by using laser writing (Lee 2, Abstract).
Lee 2 teaches a concave-convex hatching is formed by the laser to create the pattern (thus disclosing the uneven structure of the metal layer comprising first and second parts), the pattern being a hologram pattern that enhances the visual effect of a graphic displayed to the public (on a product) (Lee 2, Abstract, p. 4 2nd paragraph, p. 5 paragraphs 1st – 4th
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee 1 with Lee 2 so as to generate a hologram with the laser etching process to enhance the visual effect of the graphic design.
As modified, Lee 1 in view of Lee 2 does not teach the specifics to the electroplating process (tank or plating solution composition).
Chen teaches of a nickel sulfamate electroplating solution that produces an improved formed nickel layer (Chen, Abstract).
Chen teaches the nickel electrolyte utilizes nickel sulfamate in a concentration range between 100 g/L and 1000 g/L with nickel chloride at a concentration range between 5 g/L and 90 g/L (Chen, [0016]) (see MPEP 2144.05 I).
Chen states that a current is generated (voltage applied) between an anode and cathode (i.e. substrate) to deposit the nickel layer (Chen, [0051] – [0052]).
Detor teaches of electroplating process including nickel based layers (Detor, [0026] and [0033]).
Detor teaches that a potential is applied between an anode and cathode within a plating tank such that the electric field deposits the desired material on the cathode (substrate) (Detor, [0028 ] – [0030] and Fig. 3).  

    PNG
    media_image2.png
    517
    663
    media_image2.png
    Greyscale

Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee 1 in view of Lee 2 as per Chen and Detor so as to utilize the desired nickel electroplating solution within a plating tank to form an improved nickel layer on the substrate.
As to claims 4 and 5, Lee 1 in view of Lee 2, Chen and Detor teach to the method of claim 1.
Lee 1 additionally teaches forming an additional layer on the nickel plated layer, the additional layer consisting of a chromium plated layer that has a color (Lee 1, [0014], [0045], [0052] – [0053] and Fig. 4).
As to claims 6 and 7, Lee 1 in view of Lee 2, Chen and Detor teach to the method of claim 1.
Lee 1 does not teach the specifics of the laser, however, Lee 1 teaches that the laser parameters can be controlled to optimize the etching thickness (Lee 1, [0041]).
Lee 2 additionally teaches laser parameters can be controlled to optimize the inscription (Lee 2, p. 6 - 7
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the laser parameters of Lee 1 and Lee 2 to control the etching process in forming the desired pattern on the metal substrate (see MPEP 2144.05 IIA).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/           Primary Examiner, Art Unit 1794